Exhibit 12.1 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges For the three months ended March 31, 2016 (in thousands, except for ratio) Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees (1) $ 132,409 Add: Interest on indebtedness (excluding capitalized interest) 53,237 Amortization of debt premiums, discounts and capitalized expenses 4,269 Amortization of capitalized interest 1,211 Portion of rents representative of the interest factor 1,854 192,980 Distributed income from equity investees 26,730 Pretax earnings from continuing operations, as adjusted $ 219,710 Fixed charges - Interest on indebtedness (excluding capitalized interest) $ 53,237 Capitalized interest 1,699 Amortization of debt premiums, discounts and capitalized expenses 4,269 Portion of rents representative of the interest factor 1,854 Fixed charges $ 61,059 Ratio of earnings to fixed charges 3.6 (1) Includes an aggregate gain on liquidation of real estate joint venture interests of $50.9 million.
